United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     August 25, 2006

                                                               Charles R. Fulbruge III
                             No. 05-31100                              Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

GREGORY HOLT,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                     USDC No. 2:05-CR-20012-ALL
                        --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, counsel appointed to represent

appellant Gregory Holt, has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Holt has not filed a response.      Our independent review

of the record and counsel’s brief discloses no nonfrivolous issue

for appeal.    Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.